UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                         Chapter 11

                                                         Case No. 19-76260-ast
    In re:                                               Case No. 19-76263-ast
                                                         Case No. 19-76267-ast
    ABSOLUT FACILITIES MANAGEMENT,                       Case No. 19-76268-ast
    LLC, et al.,1                                        Case No. 19-76269-ast
                                                         Case No. 19-76270-ast
                             Debtors.                    Case No. 19-76271-ast
                                                         Case No. 19-76272-ast

                                                         (Jointly Administered)

                         ORDER SHORTENING TIME FOR HEARING ON
                         APPLICATION FOR FINAL DECREE CLOSING
                          OPERATING DEBTORS’ CHAPTER 11 CASES

             Upon the Application to Shorten Time for Hearing on Application for Final Decree

Closing Operating Debtors’ Chapter 11 Cases, filed May 26, 2020 (“Application to Shorten”);

now, therefore, it is hereby:

             ORDERED, that the Application to Shorten is granted as set forth herein; and it is further

             ORDERED, that a telephonic hearing to consider the Application for Final Decree Closing

Operating Debtors’ Chapter 11 Cases, filed May 26, 2020 (“Application for Final Decree”), shall

be held on                  , 2020, at ___:___ a.m./p.m.; and it is further

             ORDERED, that objections to the Application for Final Decree must be filed and served

by                  , 2020 at 5:00 p.m.; and it is further



1
 The Debtors are: Absolut Facilities Management, LLC; Absolut Center for Nursing and
Rehabilitation at Allegany, LLC; Absolut Center for Nursing and Rehabilitation at Aurora Park,
LLC; Absolut Center for Nursing and Rehabilitation at Gasport, LLC; Absolut at
Orchard Brooke, LLC; Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC;
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC; and Absolut Center for
Nursing and Rehabilitation at Westfield, LLC.
       ORDERED, that movant shall effect electronic service of the Application for Final Decree

and this Order on the United States Trustee and all parties that have entered an appearance herein,

within one business day following entry hereof.
